PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Patent No. 10,921,224
Issue Date: February 23, 2021
Application No. 16/161,623
Filed: October 16, 2018
Attorney Docket No. mit-20002
For: Spiral-Wound Electrodialysis Module

:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed January 21, 2021.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Robert J. Sayre appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED. Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

This application is being referred back to the Office of Data Management to complete patent processing.

Telephone inquiries concerning this communication should be directed to undersigned at (571) 272-1642. All other inquiries concerning the status this application should be directed to the Office of Data Management at their customer service line (571) 272-4200. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions